DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving portion having an external thread (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 1, 12, and 19 recites the limitation “such that a proximal surface of the distal locking component faces a distal end of the base and an opposite planar distal surface of the distal locking component faces away from the distal end of the base”.  However, the disclosure as originally filed fails to provide support for such a limitation.  The proximal surface of the distal locking component faces a distal end of the body 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the secured position" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the locking channel”.  However, it is unclear which locking channel claim 6 refers to, the first locking channel, or the second locking channel, or the locking channels.  It appears as though Applicant intended to recite “the locking channels”.
Claim 7 recites “a first locking channel of the locking channels”.  It is unclear whether Applicant intends to recite a second “first locking channel” in addition to the first one recited in claim 7, or if Applicant intends to refer to the first locking channel of claim 
Claim 9 recites “a bottom”.  It is unclear if Applicant intends to recite an additional “bottom” to the bottom recited in claim 8, or whether “a bottom” refers to the same “bottom” of claim 8.  For examination purposes, the office considers the second recitation of “a bottom” to refer to the same bottom as claim 8.
In claim 10, it is unclear whether “the first thread” and “the second thread” refer to additional “threads”, or whether Applicant intended to recite “the first inner thread” and “the second inner thread”.  For examination purposes, the office considers it the latter.
In claim 12, line 12, “in portion of the system” appears to be misplaced and makes the claim language unclear.  Please remove the limitation.
In claim 12, line 20, it is unclear which locking channel “the locking channel” refers to, the first locking channel, or the second locking channel, or the locking channels.  It appears as though Applicant intended to recite “the locking channels”.
Claim 12 recites the limitation "the secured position" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
In claim 16, it is unclear whether “the first thread” and “the second thread” refer to additional “threads”, or whether Applicant intended to recite “the first inner thread” and “the second inner thread”.  For examination purposes, the office considers it the latter.
Claim 17 recites “the locking channel”.  However, it is unclear which locking channel claim 17 refers to, the first locking channel, or the second locking channel, or the locking channels.  It appears as though Applicant intended to recite “the locking channels”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (Pub. No. US 2004/0260284 A1).
Regarding claims 1-3, 6-10, 13 and 21, Parker discloses an anti-splaying system (figure 1) comprising: a receiver 115 having a base, a first arm 120a, a second arm 120b, a first locking channel 310a, and a second locking channel 310b (figure 5), the first arm 120a and the second arm 120b each extending from the base defining a rod-.

    PNG
    media_image1.png
    855
    690
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No. US 2004/0260284 A1) in view of Carls et al. (Pat. No. US 7,914,559 B2).
Regarding claim 11, Parker discloses the claimed invention except wherein the set screw 145/135, including the locking component 135, has a height, such that, in operation of the system, the planar distal surface of the locking component directly engages a spinal rod positioned in the cavity of the receiver.  Parker discloses a set screw, including the locking component, having a height, such that, in operation of the system a curved distal surface of the locking component directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the added advantage of providing a locking member which can be used with alternate rods having variously shaped cross-sections and diameters.
Regarding claims 12, 15-18, Parker discloses an anti-splaying system comprising: a bone anchor 105; a spinal rod 200 (figure 2 and 6); a receiver 115 being configured for connection with the bone anchor 105 (figure 1), the receiver 115 having a base, a first arm 120a, a second arm 120b, a first locking channel 310a, and a second locking channel 310b (figure 5), the base being connected or readily connectable to the bone anchor 105 (figure 1), the first arm 120a and the second arm 120b each extending from the base defining a rod-receiving cavity 125 between the arms for receiving the rod 200 (figure 1), the first and second arms 120a, 120b including first and second inner threads 500 formed in respective inner surfaces of the first and second arms, and the first locking channel 310a being formed in the inner surface of the first arm 120a and the second locking channel 310b being formed in the inner surface of the second arm (figures 1 and 5); and a set screw 145/135 for securing the rod in place in the receiver in 
Parker discloses the claimed invention except wherein the distal surface of the locking component that directly engages a spinal rod positioned in the cavity of the receiver is planar.  Parker discloses a locking component having a curved distal surface that directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within the receiver (col. 8, line 61-col. 9, line 20; col. 14, lines 29-40).  Carls et al. teaches that the planar distal locking surface can be used with a stabilization member having a number of cross-sectional configurations, including circular, oblong, elliptical, etc. (col. 9, lines 9-13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the 
  Regarding claim 19, Parker discloses a method for forming an anti-splaying system (figure 1) comprising: forming a receiver 115 having a base, a first arm 120a and a second arm 120b (figure 1), and a first locking channel 310a and a second locking channel 310b (figures 3-5), the base being connected or readily connectable to the bone anchor 105 (figure 1), the first arm 120a and the second arm 120b each extending from the base forming a cavity 125 between the arms for receiving the rod 200 (figures 1 and 2), the first and second arms 120a, 120b including first and second inner threads 500 formed in respective inner surfaces of the first and second arms (figures 1 and 5), and the first locking channel 310a being formed in the inner surface of the first arm 120a and the second locking channel 310b being formed in the inner surface of the second arm 120b; forming a set screw 135/145 having a driving portion 400 (figure 4), a body portion 145 (figure 1 and 5), external threads 150 (figures 1, 2, and 5) extending from the body portion, and a distal locking component 135 (figure 1 and 5), the driving portion 4006Application No.: 16/723,270Atty. Docket: A0002109US01Applicant: Warsaw Orthopedic, Inc.(1502-2023) being connected to the body portion 145 (figure 1), the driving portion having an external thread 150, and the distal locking component 135 being connected rotatably to the body portion 145 (figure 1; paragraph 0023); connecting the set screw 135/145 with the receiver 115 such that a proximal surface of the distal locking component 135 faces a distal end of the base (the office interprets “base” to refer to the body portion, see 112 first paragraph rejection above) and an opposite distal surface (illustrated in figure 1) of the distal locking component 135 faces away from the distal end of the base (the office interprets “base” to refer to the body 
Parker discloses the claimed invention except wherein the distal surface of the locking component that directly engages a spinal rod positioned in the cavity of the receiver is planar.  Parker discloses a locking component having a curved distal surface that directly engages a spinal rod positioned in the cavity of the receiver (figure 1).
Carls et al. teaches wherein the entire distal locking surface of the locking component can be arcuate or can be planar (figures 7A-7B; col. 8, line 61-col. 9, line 20), in order to achieve the predictable result of securing a stabilization member within the receiver (col. 8, line 61-col. 9, line 20; col. 14, lines 29-40).  Carls et al. teaches that the planar distal locking surface can be used with a stabilization member having a number of cross-sectional configurations, including circular, oblong, elliptical, etc. (col. 9, lines 9-13).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the entire distal surface of the locking member disclosed by Parker to be a planar distal surface which directly engages a spinal rod positioned in the cavity of the receiver, as taught by Carls et al., in order to achieve the predicable result of securing the spinal rod within the receiver with the added advantage of providing a locking member which can be used with alternate rods having variously shaped cross-sections and diameters.
4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No. US 2004/0260284) in view of Drewry et al. (Pat. No. 6,783,527 B2).
Regarding claims 4, 5, and 14, Parker discloses the claimed invention except wherein the locking component includes a proximal slot extending into the proximal surface and the body portion comprises a distal anchor positioned at least partially in the slot, rotatably connecting the locking component to the body portion.
Drewry et al. teaches wherein a locking component 360 includes a proximal slot 361 extending into the proximal surface and the body portion 352 comprises a distal anchor 353 positioned at least partially in the slot 361, rotatably connecting the locking component to the body portion (figures 16 and 17; col. 7, lines 10-23).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection between the locking component and the body portion such that the locking component includes a proximal slot extending into the proximal surface and the body portion comprises a distal anchor positioned at least partially in the slot, rotatably connecting the locking component to the body portion, as taught by Drewry et al., since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 
Response to Arguments
Applicant’s arguments, filed 2/1/22, with respect to the rejection(s) of claim(s) 1-19 and 21 under 35 U.S.C. 103(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parker and Parker/Carls et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773